Filed 12/15/21 P. v. Inzunza CA4/1
                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                              STATE OF CALIFORNIA



 THE PEOPLE,                                                                  D077957

            Plaintiff and Respondent,

            v.                                                                (Super. Ct. No. SCS300262)

 VERONICA INZUNZA,

            Defendant and Appellant.


          APPEAL from a judgment of the Superior Court of San Diego County,
Stephanie Sontag, Judge. Affirmed.
          Denise M. Rudasill, under appointment by the Court of Appeal, for
Defendant and Appellant.
          Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Eric A.
Swenson and Felicity Senoski, Deputy Attorneys General, for Plaintiff and
Respondent.


          A jury found Veronica Inzunza guilty of two counts of possession of
heroin for purposes of sale (Health & Saf. Code, § 11351; counts 1 and 6), two
counts of possession of methamphetamine for purposes of sale (Health & Saf.
Code, § 11378; counts 2 and 4), one count of failure to appear while on bail
(Pen. Code, § 1320.5; count 3), one count of transportation of
methamphetamine for sale (Health & Saf. Code, § 11379, subd. (a); count 5),
and one count of transportation of heroin for sale (Health & Saf. Code,
§ 11352, subd. (a); count 7). The jury also made a true finding regarding
weight allegations for counts 2, 4 and 6. (Pen. Code, §§ 1203.073, subd. (b)(2),
1203.07, subd. (a)(1).)
      The trial court sentenced Inzunza to a term of five years, eight months,
with an order that Inzunza be released on mandatory supervision after three
years.
      Inzunza contends that the prosecutor made several misstatements
during closing argument that constituted prosecutorial error. According to
Inzunza, because defense counsel did not object to the prosecutorial error, she
received ineffective assistance of counsel, and we should reverse her
conviction on counts 1, 2, 4 and 6 on that ground. We conclude that Inzunza’s
argument lacks merit, and we accordingly affirm the judgment.
                                       I.
              FACTUAL AND PROCEDURAL BACKGROUND
      On the afternoon of April 6, 2018, a National City police officer
contacted Javier Flores, who was standing outside a motel room. The officer
developed suspicion that there were drugs in Flores’s motel room and
indicated he was going to conduct a search. Flores stated that his girlfriend
was inside the room taking a shower. When the motel room door was opened,
Inzunza was inside the room. Police searched the room and located drugs in
two locations. First, inside a backpack that belonged to Inzunza, police
located (1) a baggie containing 13.5 grams of methamphetamine; (2) a baggie


                                       2
containing 1.6 grams of heroin; (3) a bindle containing 1.1 grams of
methamphetamine; (4) several new unused plastic baggies in two sizes; (5) a
pipe for smoking methamphetamine; (6) used syringes; (7) a cell phone; and
(8) a knife. Second, inside the refrigerator, behind a piece of clothing, officers
found (1) 24.8 grams of methamphetamine; (2) 10.6 grams of heroin; and (3) a
digital scale. Items associated with the use or sale of drugs were also found
in other locations in the room, including two more cell phones; additional
unused baggies; a powerful lighter typically employed by methamphetamine
and heroin users; a bottle cap with heroin residue; another digital scale;
walkie talkies; and a piece of paper that appeared to contain mathematical
calculations associated with drug sales. When Inzunza was searched, officers
found a total of $369.00 in various denominations on her person. No
significant amount of money was found on Flores. When interviewed by
police at the scene, Flores admitted that he sold methamphetamine but
contended that he sold only $50.00 worth of drugs per day. Flores and
Inzunza were both arrested for possessing drugs for sale.
      Ten days later on April 16, 2018, Flores and Inzunza were out of
custody when a Coronado police officer responded to a call regarding a
suspicious vehicle circling the block at 12:07 a.m. When the officer located
and approached the vehicle, Inzunza was in the driver’s seat of the car with
the engine running but the lights off. Flores was in the backseat. When the
vehicle was searched, police located a bag on the front passenger seat, inside
of which was a zippered case that held two clear plastic bags containing the
following: (1) 46.53 grams of heroin and (2) 46.03 grams of
methamphetamine. A clear bag containing approximately 100 unused small
baggies was on the driver’s seat. In the backseat area, police found a knife
and the top of a can, which is typically used to prepare heroin for injection.


                                        3
When Inzunza exited the vehicle, she was holding a methamphetamine pipe.
Flores and Inzunza were arrested.
      In a consolidated amended information, Inzunza was charged with two
counts arising from the April 6, 2018 arrest: possession of heroin for the
purpose of sale (Health & Saf. Code, § 11351); and possession of
methamphetamine for the purpose of sale (id., § 11378), with the further
allegation that the weight of the methamphetamine was at least 28.5 grams
(Pen. Code, § 1203.073, subd. (b)(2)). Inzunza was charged with four counts
arising from the April 16, 2018 arrest: possession of methamphetamine for
the purpose of sale (Health & Saf. Code, § 11378), with the further allegation
that the weight was at least 28.5 grams (Pen. Code, § 1203.073, subd. (b)(2));
transport for sale of methamphetamine (Health & Saf. Code, § 11379,
subd. (a)); possession of heroin for the purpose of sale (id., § 11351), with the
further allegation that the weight was at least 14.25 grams (Pen. Code,
§ 1203.07(a)(1)); and transport for sale of heroin (Health & Saf. Code,
§ 11352, subd. (a)). Inzunza was also charged with failing to appear while on

bail. (Pen. Code, § 1320.5).1
      During trial, a detective testified as an expert witness on behalf of the
People to explain the quantities of drugs that a user typically consumes and
possesses, as well as the quantities of drugs that are typically offered for sale.
The detective further offered an opinion as to whether Inzunza possessed for
sale the drugs that she was found with on April 6 and April 16, 2018. The
detective concluded that Inzunza possessed the drugs for the purpose of
selling them.


1     As the jury was informed through a stipulation, the count alleging
failure to appear was based on Inzunza’s failure to appear on November 9,
2018, after she was released from custody on bail, resulting in a bench
warrant and her eventual remand into custody on December 12, 2018.
                                        4
      The defense presented the expert testimony of Arthur Fayer, who is
trained in the field of drug and alcohol abuse and works as a drug/alcohol
assessor, finding appropriate treatment programs for people in custody who
are ordered to enter treatment. Fayer explained that he was also a former
drug user and dealer. Among other things, Fayer testified as to his
understanding of the amount of drugs typically consumed by a heavy user
and what he views as indications that someone is selling drugs. When
presented with hypothetical situations mirroring the facts of Inzunza’s case,
Fayer opined that the woman in the hypothetical situations may have simply
been a user of the drugs, while the male was the person doing the selling.
      During closing argument, defense counsel argued that as between
Inzunza and Flores, the People had not established beyond a reasonable
doubt that Inzunza was the person selling the drugs, rather than merely
using them, while Flores sold them. Defense counsel accordingly urged the
jury to find Inzunza guilty of the lesser included offenses of possession rather
than convicting her of possession for the purpose of sale.
      The jury found Inzunza guilty on all counts as charged. The trial court
imposed a sentence of five years, eight months, with an order that Inzunza be
released on mandatory supervision after serving three years in custody.
                                       II.
                                DISCUSSION
      Inzunza seeks reversal of her two convictions for possessing heroin for
sale (Health & Saf. Code, § 11351; counts 1 and 6) and her two convictions for
possessing methamphetamine for sale (Health & Saf. Code, § 11378; counts 2
and 4). According to Inzunza, reversal is required because of certain
statements that the prosecutor made during closing argument which
constituted prosecutorial error. The prosecutor’s statements addressed


                                       5
(1) the element of possession; (2) the testimony of defense expert Fayer; and
(3) the People’s burden of proof. According to Inzunza, she received
ineffective assistance of counsel because defense counsel failed to object to the
prosecutorial error and failed to request that the jury be admonished.
A.    Applicable Legal Standards
      Before turning to the specific prosecutorial statements challenged by
Inzunza, we review the applicable legal standards. The law governing claims

of prosecutorial error is well established.2 As relevant here, “ ‘it is improper
for the prosecutor to misstate the law generally [citation], and particularly to
attempt to absolve the prosecution from its prima facie obligation to overcome
reasonable doubt on all elements [citation].’ ” (People v. Cortez (2016) 63
Cal.4th 101, 130.) It is also improper to “resort to personal attacks on the
integrity of opposing counsel” (People v. Bell (1989) 49 Cal.3d 502, 538) and to
misstate the facts (People v. Boyette (2002) 29 Cal.4th 381, 435 (Boyette)).
“Improper comments violate the federal Constitution when they constitute a
pattern of conduct so egregious that it infects the trial with such unfairness
as to make the conviction a denial of due process. [Citation.] Improper
comments falling short of this test nevertheless constitute misconduct under
state law if they involve use of deceptive or reprehensible methods to attempt
to persuade either the court or the jury. [Citation.] To establish misconduct,
defendant need not show that the prosecutor acted in bad faith. [Citation.]
However, she does need to ‘show that, “[i]n the context of the whole argument


2     We use the term “prosecutorial error” rather than “prosecutorial
misconduct,” although the terms are often used interchangeably. As our
Supreme Court has explained, “ ‘[t]he term prosecutorial “misconduct” is
somewhat of a misnomer to the extent that it suggests a prosecutor must act
with a culpable state of mind. A more apt description of the transgression is
prosecutorial error.’ ” (People v. Centeno (2014) 60 Cal.4th 659, 666-667
(Centeno).)
                                        6
and the instructions” [citation], there was “a reasonable likelihood the jury
understood or applied the complained-of comments in an improper or
erroneous manner.” ’ [Citation.] If the challenged comments, viewed in
context, ‘would have been taken by a juror to state or imply nothing harmful,
[then] they obviously cannot be deemed objectionable.’ ” (Cortez, at p. 130.)
        “A claim of prosecutorial misconduct is ordinarily preserved for appeal
only if the defendant made ‘a timely and specific objection at trial’ and
requested an admonition. [Citations.] ‘ “The primary purpose of the
requirement that a defendant object at trial to argument constituting
prosecutorial misconduct is to give the trial court an opportunity, through
admonition of the jury, to correct any error and mitigate any prejudice.”
[Citation.]’ [Citation.] Consistent with that purpose, ‘[a] court will excuse a
defendant’s failure to object only if an objection would have been futile’
[citation], or if an admonition would not have mitigated the harm caused by
the misconduct.” (People v. Daveggio and Michaud (2018) 4 Cal.5th 790,
853.)
        Here, it is undisputed that defense counsel made no objection to any of
the statements that Inzunza identifies on appeal as constituting
prosecutorial error. Inzunza does not contend that it would have been futile
for defense counsel to object or that an admonition would have failed to
mitigate the harm. Instead, recognizing that defense counsel did not
preserve the issue for appeal, Inzunza argues that she received ineffective
assistance of counsel because defense counsel did not object at trial to the
alleged instances of prosecutorial misconduct.
        “ ‘A defendant whose counsel did not object at trial to alleged
prosecutorial misconduct can argue on appeal that counsel’s inaction violated
the defendant’s constitutional right to the effective assistance of counsel.’ ”


                                         7
(Centeno, supra, 60 Cal.4th at p. 674.) “When challenging a conviction on
grounds of ineffective assistance, the defendant must demonstrate counsel’s
inadequacy. To satisfy this burden, the defendant must first show counsel’s
performance was deficient, in that it fell below an objective standard of
reasonableness under prevailing professional norms. Second, the defendant
must show resulting prejudice, i.e., a reasonable probability that, but for
counsel’s deficient performance, the outcome of the proceeding would have
been different. When examining an ineffective assistance claim, a reviewing
court defers to counsel’s reasonable tactical decisions, and there is a
presumption counsel acted within the wide range of reasonable professional
assistance.” (People v. Mai (2013) 57 Cal.4th 986, 1009 (Mai).)
      “It is particularly difficult to prevail on an appellate claim of ineffective
assistance. On direct appeal, a conviction will be reversed for ineffective
assistance only if (1) the record affirmatively discloses counsel had no
rational tactical purpose for the challenged act or omission, (2) counsel was
asked for a reason and failed to provide one, or (3) there simply could be no
satisfactory explanation. All other claims of ineffective assistance are more
appropriately resolved in a habeas corpus proceeding.” (Mai, supra, 57
Cal.4th at p. 1009.) “ ‘[T]he decision facing counsel in the midst of trial over
whether to object to comments made by the prosecutor in closing argument is
a highly tactical one’ [citation], and ‘a mere failure to object to evidence or
argument seldom establishes counsel’s incompetence’ ” (Centeno, supra, 60
Cal.4th at p. 675.) Thus, although “[a] defendant whose counsel did not
object at trial to alleged prosecutorial misconduct can argue on appeal that
counsel’s inaction violated the defendant’s constitutional right to the effective
assistance of counsel,” an “appellate record, however, rarely shows that the
failure to object was the result of counsel’s incompetence; generally, such


                                         8
claims are more appropriately litigated on habeas corpus, which allows for an
evidentiary hearing where the reasons for defense counsel’s actions or
omissions can be explored.” (People v. Lopez (2008) 42 Cal.4th 960, 966
(Lopez).)
      With these legal principles in mind, we turn to the three categories of
comments by the prosecutor during closing argument on which Inzunza bases
her claim that defense counsel provided ineffective assistance by failing to
object.
B.    The Prosecutor’s Statements About the Element of Possession
      The first instance of alleged prosecutorial error occurred during the
prosecutor’s initial closing argument. Specifically, in addressing the
elements of the counts alleging possession of a controlled substance for sale
(heroin or methamphetamine), the prosecutor made the following statement:
      “So the law says for possession two or more people may possess
      something at the same time. So I know sometimes it’s contrary,
      right? You are thinking possession. You are thinking it’s in my
      hand, it’s in my pocket. But that’s not how the law defines it.
      The law says obviously this item can be possessed either because
      of our control, because of our knowledge, because this is ours.
      And that’s why the law goes on to say a person does not have to
      actually hold or touch something to possess it. It’s enough if you
      have the right to control it either personally or through someone
      else. So if you know about it, you are in a room with it, you are in
      a car with it, you possess it, right? It’s as simple as that. It
      doesn’t have to be on your person.”

      According to Inzunza, this argument improperly stated the law because
knowledge of the presence of an illegal substance alone is not sufficient for

possession to exist.3 Specifically, Inzunza contends that the prosecutor


3     The jury was instructed with CALCRIM No. 2302 with regard to the
crime of possessing a drug for the purpose of sale. The instruction clearly

                                       9
seemed to state that knowledge alone could establish possession when she
said the following: (1) “So if you know about it, you are in a room with it, you
are in a car with it, you possess it, right?” and (2) “The law says obviously
this item can be possessed either because of our control, because of our
knowledge, because this is ours.” (Italics added.)
      As we will explain, Inzunza has not established on direct appeal that
defense counsel’s failure to object to this statement constituted ineffective
assistance.
      First, defense counsel could have had a rational tactical reason for
failing to object. (Mai, supra, 57 Cal.4th at p. 1009 [“[o]n direct appeal, a
conviction will be reversed for ineffective assistance only if . . . the record
affirmatively discloses counsel had no rational tactical purpose for the
challenged act or omission . . . .”].) Even assuming that the prosecutor’s
statement could be understood as improperly stating that mere knowledge of
the presence of drugs establishes possession, defense counsel could have
determined that it was not important to object because his strategy did not
depend on arguing that Inzunza did not jointly possess the drugs with Flores.
Instead of disputing possession, defense counsel argued that regardless of



informed the jury that knowledge alone does not equate to possession, as
control is necessary for possession: “To prove that the defendant is guilty of
this crime, the People must prove that: [¶] 1. The defendant possessed a
controlled substance; [¶] 2. The defendant knew of its presence; [¶] 3. The
defendant knew of the substance’s nature or character as a controlled
substance; [¶] 4. When the defendant possessed the controlled substance, she
intended to sell it or that someone else sell it; [¶] 5. The controlled substance
was [methamphetamine] [or] heroin; [¶] AND [¶] 6. The controlled substance
was in a usable amount. . . . [¶] Two or more people may possess something
at the same time. [¶] A person does not have to actually hold or touch
something to possess it. It is enough if the person has control over it, either
personally or through another person.”
                                        10
whether Inzunza and Flores jointly possessed the drugs, Inzunza was not
guilty of possession for the purpose of sale because her personal intent was
only to use some of the drugs, while Flores alone had the intent to sell them.
For example, defense counsel explained, “When two people possess the same
substance, the same bag, which they can do, right, two people can have
possession, ownership, control of the same item, it’s absolutely possible that
one of them intends to do one thing, use, and one of them intends to do
another thing, sell. And the person who intends to use doesn’t really care
what the other person does with their half, right? Ms. Inzunza wanted to get
high.” Defense counsel urged the jury to convict Inzunza in counts 1, 2, 4 and
6 of the lesser included offense of simple possession, rather than finding that
she possessed the drugs for the purpose of sale. In light of the fact that
defense counsel’s focus was on intent to sell rather than on possession,
defense counsel may have made the reasonable tactical decision that it would
be better to forego an objection regarding the prosecutor’s discussion of the
element of possession rather than to risk antagonizing the jury by
interrupting the prosecutor’s argument to object.
      Moreover, for two reasons, Inzunza has failed to establish that defense
counsel’s failure to object was prejudicial. First, because defense counsel did
not specifically dispute that Inzunza jointly possessed the drugs with Flores,
there is no reasonable probability that Inzunza would have received a more
favorable result at trial if defense counsel had objected to the prosecutor’s
suggestion that mere knowledge is sufficient to establish possession. Second,
to the extent that the prosecutor may have misled the jury about the element
of possession, any confusion was likely cured by the trial court’s response to a
question from the jury during deliberations. Specifically, the jury asked, “If
drugs are found in a room occupied by two people regardless of where they


                                       11
are found, are both in possession? Jury is looking for indepth [sic] definition
of possession.” The trial court responded: “Please see jury instruction
number 2302 which provides: [¶] A person does not have to actually hold or
touch something to possess it. It is enough if the person has control over it,
either personally or through another person.” Because the jury was
specifically informed in answer to its question that a person must have
control over something to possess it, it is not reasonably likely that the jury
based its verdict on anything the prosecutor said during closing argument
suggesting that knowledge alone was sufficient to establish possession.
C.    The Prosecutor’s Statements Relating to Fayer’s Expert Testimony
      The next statement that Inzunza identifies as prosecutorial error was
made during the prosecutor’s rebuttal when explaining why the jury should
reject defense counsel’s reliance on Fayer’s expert testimony to show that
Inzunza may have possessed the drugs merely to use them. The prosecutor
made the following statement in attempting to question Fayer’s credibility:
       “But then we have the defense witness. . . . Even the defense
       called him in here to distract you, to mislead you. I could have
       asked that man, perfect scenario, right, like, he basically said
       unless it’s a hand to hand, he would never assume it’s sales.
       And that’s because that’s why they called him here, right, to
       mislead us. [¶] . . . [¶] He just wants to come up here and say
       things because he has a bias. He’s obviously in favor of probably
       legalizing drugs, right? He’s in favor of more different avenues.
       He doesn’t really like the criminal prosecution. I mean I didn’t
       see him have a hard time when [defense counsel] was talking,
       but I had to yell the 20 minutes I was examining him, and it’s
       because he has that bias.”4



4     The prosecutor’s statement that she was required to yell during her
examination of Fayer refers to the fact that, as Fayer disclosed during his
testimony, he has compromised hearing, requiring him to ask counsel to
repeat certain questions.
                                       12
      Inzunza contends that this argument constituted prosecutorial error in
two ways: (1) it improperly disparaged the integrity of defense counsel by
suggesting he called a witness for the purpose of misleading the jury; and (2)
it misstated the facts by (a) inaccurately describing Fayer as having testified
that “unless it’s a hand to hand, he would never assume it’s sales” and (b) by
stating that Fayer is “obviously in favor of probably legalizing drugs.”
      The argument fails on direct appeal because Inzunza has not
established that defense counsel could have had no rational tactical purpose
for failing to make an objection to the prosecutor’s statements about Fayer.
Defense counsel may have determined that the prosecutor’s attempts to
discredit Fayer were not persuasive and that an objection would simply make
the jury wonder whether there might be some significance to the prosecutor’s
otherwise unpersuasive argument. (Cf. People v. Williams (1997) 16 Cal.4th
153, 215 [trial counsel may have decided not to object to certain testimony
“because an objection would have highlighted the testimony and made it
seem more significant”]; People v. Huggins (2006) 38 Cal.4th 175, 206
[“counsel could have preferred not to draw the jurors’ attention to particular
comments by the prosecutor by objecting to them”].) In light of that risk,
defense counsel could reasonably have concluded that it was best to rely on
the jury’s ability to assess for itself whether it was persuaded by the
prosecutor’s arguments that defense counsel was trying to mislead and
distract the jury by calling Fayer and that Fayer was a biased witness.
      Moreover, defense counsel also reasonably could have concluded that
the prosecutor’s statements did not step over the line into prosecutorial error
and thus did not warrant an objection that risked being overruled by the trial
court. With respect to the contention that the prosecutor improperly
disparaged defense counsel’s integrity, “[a]n argument which does no more


                                       13
than point out that the defense is attempting to confuse the issues and urges
the jury to focus on what the prosecution believes is the relevant evidence is
not improper.” (People v. Cummings (1993) 4 Cal.4th 1233, 1302, fn. 47; see
also People v. Seaton (2001) 26 Cal.4th 598, 663 [the prosecutor’s argument
that the defense case was “ ‘ludicrous,’ ‘contrived,’ ‘concocted,’ and ‘bogus’ ”
did not impugn counsel’s integrity but rather commented on the
evidence]; People v. Medina (1995) 11 Cal.4th 694, 759 [the prosecutor’s
argument that “ ‘any experienced defense attorney can twist a little, poke a
little, try to draw some speculation, try to get you to buy something’ ” did not
amount to an attack on counsel’s integrity].) In addition, “[a]rguments by the
prosecutor that otherwise might be deemed improper do not constitute
misconduct if they fall within the proper limits of rebuttal to the arguments
of defense counsel.” (People v. Cunningham (2001) 25 Cal.4th 926, 1026.)
Based on these principles, defense counsel may have concluded that the
prosecutor properly stated that defense counsel called Fayer to “distract” and
“mislead” because the prosecutor was commenting on the value of the
evidence defense counsel relied upon during his closing argument.
      Next, with respect to the prosecutor’s characterization of Fayer’s
testimony, “harsh and colorful attacks on the credibility of opposing witnesses
are permissible. [Citations.] Thus, counsel is free to remind the jurors that a
paid witness may accordingly be biased and is also allowed to argue, from the
evidence, that a witness’s testimony is unbelievable, unsound, or even a
patent ‘lie.’ ” (People v. Arias (1996) 13 Cal.4th 92, 162.) “ ‘The prosecutor is
permitted to urge, in colorful terms, that defense witnesses are not entitled to
credence . . . .’ ” (Boyette, supra, 29 Cal.4th at p. 433.) Defense counsel
reasonably could have concluded that there was no basis to object because the
prosecutor’s comments about Fayer would be viewed by the trial court as a


                                        14
permissible attempt to disparage the credibility of an opposing witness by

raising an inference that he was biased toward the defense.5
      In sum, Inzunza has not met her burden to establish on direct appeal
that defense counsel was ineffective for failing to object to the prosecutor’s
statements about Fayer.
D.    The Prosecutor’s Statements About the People’s Burden of Proof
      The final passage that Inzunza assigns as error was also delivered
during the prosecutor’s rebuttal argument. Specifically, the prosecutor stated
the following:
             “Now, the defense talked a lot about Tylenol and Tylenol
      recall and they keep using the word ‘possible,’ right? My job isn’t
      beyond a possible doubt. My job is beyond a reasonable doubt
      where we ask ourselves what is reasonable based on the
      evidence. It’s not beyond all doubt. It’s not beyond possible
      doubt. It’s beyond a reasonable doubt.

             “But we’re asking ourselves what is the truth? Because
      trials are not [a] search for doubt. They’re [a] search for the
      truth.



5      Moreover, although Inzunza contends that the prosecutor misstated the
facts by stating that Fayer testified that “unless it’s a hand to hand, he would
never assume it’s sales,” defense counsel may have concluded that the
statement was not objectionable because the prosecutor was accurately
referring to the following colloquy between defense counsel and Fayer:
      “Q. From your training and experience, are you able to
      determine whether or not somebody possesses a drug like
      methamphetamine or heroin for the purpose of sale or for
      personal use?
      “A. Well, no one knows for sure [unless] we see them doing the
      selling part. If they have possession, we know they’re in
      possession. So those are obvious in their face, prima facia. It’s
      clearly that’s the situation. Beyond that, we’re looking for—I
      would—like I am right here, looking at inferences.”
                                       15
            “And when we look at all the evidence in this case, when we
      look at the fact that Ms. Inzunza was in that hotel room with Mr.
      Flores, her boyfriend, there was drugs in that room, in her
      backpack, in that fridge, she had the baggies in two of her bags,
      they had scales. When we ask ourselves what is reasonable just
      in that National City case alone, they are both drug dealers.

             “And when we move forward 10 days later into the
      Coronado incident and we ask ourselves, what is reasonable, even
      if we don’t have that scale, even if we don’t have that $369, the
      fact that she had brand-new baggies right underneath her late at
      night, over a hundred grams of dope, and he has a knife in the
      back, they are drug dealers. That’s the reasonable conclusion
      from the evidence.”6

      Inzunza contends that this argument misstated the People’s burden of
proof because it left the jury with the impression that the prosecution’s
burden would be met if it “proved that its interpretation of the evidence was
merely reasonable” (italics added), instead of stating that the jury must be
convinced beyond a reasonable doubt of Inzunza’s guilt. Inzunza’s argument
relies on the principle that “it is error for the prosecutor to suggest that a
‘reasonable’ account of the evidence satisfies the prosecutor’s burden of proof.”
(Centeno, supra, 60 Cal.4th at p. 672, italics added & omitted.)




6      The reference to “Tylenol and Tylenol recall” was based on the portion
of defense counsel’s closing argument that reminded the jury of a line of
questioning pursued during jury voir dire about possibly tainted Tylenol.
Defense counsel argued, “But here, we’re not talking about putting the
Tylenol on your shelf. We’re talking about putting it on Ms. Inzunza’s shelf.
And the law says you can’t go on probabilities even if they’re small. You have
to have evidence to rule out reasonable doubts. Actual evidence. Not, hey,
let me speculate in the other direction, what the prosecution has been doing.
But actual evidence to say, look, we can tell from these things that her intent
was something other than to get high. And that hasn’t been presented before
you. It hasn’t.”
                                        16
      We reject Inzunza’s argument because we do not perceive the
prosecutor’s statement as improperly describing the People’s burden of proof.
In the first paragraph of the prosecutor’s statement, she accurately explained

the People’s burden of proof as being proof beyond a reasonable doubt.7 The
remaining paragraphs of the prosecutor’s statement plainly constitute her
explanation of how the totality of the evidence should lead the jury to find
that Inzunza possessed the drugs with the intent to sell them. Specifically,
as the prosecutor pointed out, defense counsel stated in his closing argument
that the People had not met their burden of proof beyond a reasonable doubt
because the evidence supported the “possible” conclusion that Inzunza

intended to use the drugs, not sell them.8 The prosecutor responded by


7      Inzunza contends that the first paragraph contained an error when the
prosecutor said, “My job isn’t beyond a possible doubt. My job is beyond a
reasonable doubt where we ask ourselves what is reasonable based on the
evidence. It’s not beyond all doubt. It’s not beyond possible doubt. It’s
beyond a reasonable doubt.” (Italics added.) According to Inzunza, the
italicized phrase improperly communicated that the burden of proof beyond a
reasonable doubt could be met by merely showing “what is reasonable based
on the evidence.” We reject the argument because the full context of the
prosecutor’s statement does not support Inzunza’s reading. When the entire
portion quoted above is considered, it is clear that in stating “we ask ourselves
what is reasonable based on the evidence,” the prosecutor was reminding the
jury it must look to the actual evidence presented at trial when making its
reasonable doubt assessment. The statement cannot reasonably be read as
stating that a mere reasonable account consistent with guilt is sufficient to
satisfy the People’s burden to prove guilt beyond a reasonable doubt.
       Inzunza also contends the prosecutor misstated the burden of proof by
telling the jury that “trials are not [a] search for doubt. They’re [a] search for
the truth.” We find no erroneous description of the prosecution’s burden of
proof in that statement.

8    For example, defense counsel argued, “When two people possess the
same substance, the same bag, which they can do, right, two people can have

                                       17
arguing that “the reasonable conclusion” was that Inzunza intended to sell
the drugs. (Italics added.) She did not argue that it was merely “a
reasonable conclusion,” but rather that it was “the reasonable conclusion.”
(Italics added.) The prosecutor therefore did not leave the jury with the
impression that the People could satisfy its burden merely by establishing
that a scenario consistent with guilt was “a ‘reasonable’ account of the
evidence.” (Centeno, supra, 60 Cal.4th at p. 672, italics added.)
      Inzunza relies on Centeno, in which our Supreme Court disapproved of
the prosecutor’s statements that included this passage: “ ‘What you are
looking at when you are looking at reasonable doubt is you are looking at a
world of possibilities. There is the impossible, which you must reject, the
impossible [sic] but unreasonable, which you must also reject, and the
reasonable possibilities, and your decision has to be in the middle. It has to
be based on reason. It has to be a reasonable account.’ ” (Centeno, supra, 60
Cal.4th at pp. 665-666, italics added.) Our Supreme Court acknowledged
that its previous case law “approved the prosecutor’s argument that the jury
must ‘ “decide what is reasonable to believe versus unreasonable to believe”
and to “accept the reasonable and reject the unreasonable” ’ ” because such a
statement does not lessen the beyond a reasonable doubt burden of proof.
(Id. at p. 672.) However, the prosecutor in Centeno erred because she “did not
simply urge the jury to ‘ “accept the reasonable and reject the unreasonable” ’
in evaluating the evidence before it. [Citation.] Rather, she confounded the
concept of rejecting unreasonable inferences, with the standard of proof



possession, ownership, control of the same item, it’s absolutely possible that
one of them intends to do one thing, use, and one of them intends to do
another thing, sell. . . . Ms. Inzunza wanted to get high.” (Italics added.)
Defense counsel also argued that the People were merely “speculat[ing]” that
Inzunza’s “intent was something other than to get high.”
                                      18
beyond a reasonable doubt. She repeatedly suggested that the jury could find
defendant guilty based on a ‘reasonable’ account of the evidence. These
remarks clearly diluted the People’s burden.” (Id. at p. 673.) The
prosecutor’s statements here were not like the statements disapproved in
Centeno. Nothing in the paragraphs we have quoted above communicated to
the jury that it was permitted to find Inzunza guilty based merely on a
reasonable account of the evidence. Rather, as is permitted, the prosecutor
was arguing, based on the evidence, that “the jury must ‘ “decide what is
reasonable to believe versus unreasonable to believe” and to “accept the
reasonable and reject the unreasonable.” ’ ” (Id. at p. 672.)
      Accordingly, “[b]ecause the prosecutor’s arguments discussed above
were not improper, there was no reason for a defense objection. Therefore,
the failure to object did not result in a violation of defendant’s constitutional
right to the effective assistance of counsel.” (Lopez, supra, 42 Cal.4th at
p. 968.)




                                        19
                             DISPOSITION
     The judgment is affirmed.



                                           IRION, J.

WE CONCUR:




HUFFMAN, Acting P. J.




GUERRERO, J.




                                 20